•72x**?\-(/o/*t -flu /3*/bur*- of afMn/SixXaU-ed -b send v&j &>ur+- Mrtt * P*b,k
w IMS. (1^/323-1*1)




                                                          ~j&7TPcrt&s Pso $g_f
                          t>€/?'// e<0i*Z Yc* #/%*?€*& M"^ #f /fa r&Xas.
                                                                              re.i-/cy><2>-ry




                                                                %f J#fe/ Ae°*fc jp~
                                                                f%a/J&* 5?/ '
                                                                 flH-H-ior&r Pro $e
and weight determinations on evidence because the jury is the sole judge of the
witnesses' credibility and the weight to be given to their testimony. Brooks, 323 S.W.3d
                                                                             (D         G)
at 899. Here, it appears that the iurv believed the testimonial evidence Dee and Moreno

provided ab;oufethesknife.and disbelieved Acosta. Both Dee and Moreno recalled seeing
Acosta's hand slip in through the lowered driver's side window.     Moreno testified that, in

the years she knew Acosta, he alvKay.smazpied a black and silver pocket knife witfisfoim*.

It is undisputed that Dee was cut by something sharp because his doctors informed him

that if his injury had been a "quarter of an inch higher, the eyeball would have rolled out
                                    G)
of [his] socket." And Deteietpeiib^i^Almeijcjarez, a detective with the Corpus Christi

Police Department whp4resp0jided|to*EfeesS¥9ll^1*call; testified at trial that based on the

amount of blood •.hefsavyjthatpnigjnl: and the stitches required on Dee's face, that it

"appearljedjsthatea-knife^asfused in*this"Scase." In light of the foregoing, we hold that a
rational fact finder could have found beyond a reasonable doubt that Acosta injured Dee
with a knife. See Winfrey, 393 S.W.3d at 768.

   2. Evidence Regarding Acosta's Enhancement

       During the punishment phase, the State adduced evidence of two prior felony
convictions to enhance Acosta's aggravated assault offense from a second-degree felony
to a habitual felony offender offense: Acosta's conviction for burglary of a building in
September 1991 and his conviction for retaliation in November 2006.         See Tex. Penal

Code Ann. §§ 30.02, 36.06 (West, Westlaw through 2013 3d C.S.).                       These

enhancements raised his punishment range from two to twenty years' incarceration, see

id. § 12.33, to twenty-five to ninety-nine years' incarceration or a life sentence.   See id.

§ 12.42(d).